Citation Nr: 0632139	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  96-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, including service in the Republic of Vietnam.  
His citations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for cause of the veteran's death.  
The appellant is mother of the veteran's son.  She perfected 
a timely appeal of this determination to the Board.

In October 2003, this matter was remanded for further 
development.  This having been completed, the matter is again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the appellant's claim must be remanded for further 
action.

In this case, the Board notes that the appellant, though her 
representative, has asserted a claim of entitlement to 
service connection based on the theory that the veteran was 
hypothetically entitled to receive a total disability rating 
for the 10 years preceding his death.  The Board notes, 
however, that the appellant has not received notice under the 
VCAA regarding what is required to set forth such a claim.  

Regarding VCAA notice generally, when a claimant files a 
claim with VA, VA is required to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c).  
This assistance requires, in part, that VA specifically 
inform the claimant and his or her representative regarding:  
(1) information and evidence not of record that is necessary 
to substantiate the claim; (2) information and evidence that 
VA will seek to provide; and (3) information and evidence the 
claimant is expected to provide.  VA is also required to 
request or tell the veteran to provide any evidence in his 
possession that pertains to the claim, or something to that 
effect.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  

In addition, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This case held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board also notes that the United 
States Court of Appeals for the Federal Circuit, in Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed Cir. 2006, found that 
appropriate VCAA notice must be affirmatively provided by VA 
prior to the initial adjudication of a claim and may not be 
inferred from subsequent discussions or information that may 
have been provided to the veteran in a rating decision, 
statement of the case or supplemental statement of the case.  
Id.

Recently, the United States Court of Veterans Appeals (Court) 
decided a line of cases involving 38 U.S.C.A. § 1318.  See 
also 38 C.F.R. § 3.22.  38 U.S.C.A. § 1318, in pertinent 
part, provides DIC benefits to a surviving spouse and to the 
children in the case of a veteran who dies, not as the result 
of his own willful misconduct, and who "was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability" that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death. 38 U.S.C.A. § 
1318(b).

Relying on the unrestricted words of section 1318, the Court 
interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22 (1998), to mean that the 
survivor is given the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive 100 percent benefits based on evidence in the 
veteran's claims file or in VA custody prior to the veteran's 
death. See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter 
v. West, 11 Vet. App. 140 (1998). In Wingo v. West, 11 Vet. 
App. 307 (1998), the Court instructed VA to determine, based 
upon evidence in the veteran's claims file or before the 
Board at the time of the veteran's death, whether, had he 
brought a claim more than 10 years prior to his death, the 
veteran would have been entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death, thus entitling his survivor to DIC benefits under 
section 1318.

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
do away with hypothetical entitlement. 65 Fed.Reg. 3388 (Jan. 
21, 2000).  Where the "hypothetically *** entitled to 
receive" theory constituted a substantive right at the time 
that the appellant's claim was pending before VA, however, 
the Court has held that a claimant may pursue an appeal on 
this basis.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).   In this case, the appellant filed her claim in 
February 1995, well before 38 C.F.R. § 3.22 was amended.  She 
is therefore entitled to pursue her claim on this basis.

Finally, as the Court in Rodriguez held, the notice 
provisions of the Veterans Claims Assistance Act (VCAA) 
require the Secretary of Veterans Affairs (VA) to notify a 
claimant of any information and evidence not of record that 
is "necessary to substantiate" dependency and indemnity 
compensation (DIC) claim, including information and evidence 
necessary to substantiate a DIC claim on the basis that the 
veteran was "hypothetically entitled to receive" disability 
compensation for a service-connected disability rated totally 
disabling for at least 10 years prior to his death. 38 
U.S.C.A. §§ 1318(b), 5103(a); Rodriguez, supra.  Failure to 
so notify the claimant was held to be error, and error 
specifically prejudicial in terms of Cole v. West, 13 
Vet.App. 268 (1999).  Id.

In this case, the veteran was afforded a letter from the RO 
regarding the VCAA in connection with service connection and 
cause of death generally.  To date, however, neither the 
appellant nor her representative have been issued any sort 
of notification of the effect of the VCAA on her claim of 
entitlement to service connection for cause of the veteran's 
death based on hypothetical entitlement, or what VA would do 
pursuant to the VCAA to assist her with respect to such 
claim.  

The Board therefore finds that this matter should be 
remanded so that the appellant may be afforded proper notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the appellant and 
her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim 
of entitlement to service connection for 
cause of the veteran's death based on 
hypothetical entitlement.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim.  
In addition, the RO should send the 
appellant a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse to the appellant, the appellant 
and her representative must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



